MIDDLESEX WATER COMPANY FILES FOR RATE INCREASE Infrastructure Investment and Increased Costs Drive Request ISELIN, NJ, (August 17, 2009)Middlesex Water Company, (NASDAQ:MSEX), a provider of water and wastewater and related services in New Jersey and Delaware, today filed a request with the New Jersey Board of Public Utilities (BPU) for a general increase in water rates for its Middlesex system in New Jersey.The Company, which last filed in April 2007, is requesting an overall increase of approximately 26.03% or $15.1 million over current revenues to support its ongoing capital program and to cover costs of increases in operations, chemicals and fuel, electricity, taxes, labor and benefits.Even at the increased rate, the cost of treated water delivered by Middlesex Water is about one-half penny per gallon.
